Title: From John Adams to John Jay, 3 October 1786
From: Adams, John
To: Jay, John


     
      Dear Sir
      London October 3. 1786
     
     An Event has taken Place, of too much Importance to the United States, to be omitted, in Dispatches to Congress. A Messenger arrived at the Secretary of States Office, last night, with a Treaty of Commerce between France and England, Signed by the Comte De Vergennes and Mr Eden. it cannot be Supposed that the Contents can be fully known: but it is Suggested that England has Stipulated, to reduce the Duties upon French Wines, to the Sum which is now paid upon Portugal Wines, reserving at the Same time a Power of reducing those upon the latter, one third lower than they are if necessary. A Minister Mr Faulner, is in the mean time Sent off to

Lisbon, to negotiate there, both this Point and another in dispute with Ireland.
     England has Stipulated that France shall enjoy, all the Priviledges in Trade of the most favoured Nation in Europe, So that a Reservation is made of a Right to allow the United States of America, Some Superiour Advantages.
     It is Supposed that France is to admit, British Manufactures, and that all the Commerce is to be carried on in British Bottoms.
     The Treaty is probably Subject to the Ratification, or Consent of Parliament, and will be kept as Secret as possible till the Meeting of that assembly.
     The Consequences of this Treaty, cannot be indifferent and Time alone can reveal who is the gainer. but this is clear that if either obtains any considerable Advantage a War must eer long be the Consequence of it, for neither of these nations can bear to be outwitted by the other in commercial affairs.
     The Negotiation between England and Russia is at a Stand and the foreign Ministers here are anxious to learn whether there is to be a better Understanding, between London and Berlin, during the present Reign in Prussia, than there was in the last.— It is certain that England, more or less, underhand, Supports the Prince of Orange, who is more openly encouraged by his Brother in Law the present King of Prussia. France on the other hand has Connections with the Republicans, who seem determined that no foreign Power shall interfere in their internal Policy. The Emperor would not be Sorry to see, France and Prussia, at variance, concerning Dutch affairs. For all these Reasons together I hope the Patriots in Holland, will have a peaceable Opportunity to go through their projected Restoration and Improvements of their Constitution.
     The Designs they entertain are interesting to Mankind in general as well as to their particular Country, Since the Principles of Liberty and the Theory of good Government, may be propagated by them.
     A Writer of great Abilities and Reputation, has been employd to draw up a Plan for the Settlement of the Republick, to which many of the ablest Men in the several Provinces have contributed their assistance. it has been published in three Volumes under the Title of Grondewellige Herstelling, and near five Thousand Copies of it have been sold, which shews the Zeal with which it has been generally approved. The Author of it is Mr Cerisier, who has been constant to his Principles and has professedly recommended the Constitutions of our United States as Models, as far as the Circumstances will

admit. Several Cities have reformed their Regencies according to his Ideas, and many more, perhaps all, will follow their Example if no foreign Power should interfere. In a late Excursion to the Low Countries, I happened to be at Utrecht on the Day of the Ceremony of Administering the Oaths to the new Magistrates elected by the free suffrages of the People. it was conducted with perfect order, and Striking Dignity, in the Presence of the whole City, well armed and well cloathed in Uniform and apparently well disciplined, besides a vast Concourse of Spectators from other Cities. a Revolution conducted in this decisive manner and with Such Decorum, Shows that the Principles upon which it was founded, must have taken a very deep root.
     If neighbouring Monarchies Should not from Jealousies, that democratical Principles may Spread too far, and in time affect their own Subjects, interfere and disturb this free People they will exhibit to the World something worthy of its Attention. When I mention democratical Principles, I dont mean that it is their Intention to establish a Government merely democratical. but a well regulated Commonwealth, consisting in a Composition of Democratical Aristocratical, and monarchical Powers without which they are too enlightened to suppose, that Peace and Liberty can ever be long preserved among Men.—
     With great and sincere Esteem, I have the Honour / to be, Sir your most obedient and most / humble servant
     
      John Adams
     
    